BLATCHFORD, District Judge.
1. The proceedings in this case were regular, and the discharge was properly granted. The specifications of grounds of opposition to the discharge were too vague and general to be triable. The attorney for the creditor had ample opportunity, after the decisions of the court on the question of the sufficiency of specifications were made, and before the discharge in this case was granted, to apply to the court for leave to amend the specifications, and the facts in evidence show that he was guilty of laches in not doing so, after his attention was called to their probable insufficiency.
2. If there had been no laches in the case, still the petition now presented, that the discharge be vacated, and that the creditor be allowed to file amended specifications and oppose the discharge, sets forth no specific ground of opposition. It is as vague as were the specifications filed. It merely sets forth that the attorney for the creditor believes that, if the ease is tried on its merits, it can be shown that the bankrupt has a large amount of personal property which he has not put into his schedule of assets, or passed over to the assignee in the case. Even if this is to be regarded as an averment that the bankrupt had such property when he filed his petition, it is too vague to found any action of the court upon. The discharge would have been granted notwithstanding so vague a specification, and, having been granted, it *151cannot be impeached on a petition containing only so vague an averment.
3. I have looked into the testimony of the bankrupt taken before the register in this case, and his testimony taken on the supplemental proceedings in the state court, and can see no ground for questioning the bona fides, fairness or validity of the transfer of his property to his brother, in August, 1S62, and no reason to suppose the bankrupt failed to insert, in his schedule of assets, all the property he had at the time, or failed to deliver to his assignee all the property he was bound to deliver to him.
The prayer of the petition is denied.